Citation Nr: 1507804	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  08-18 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tympanic membrane perforations.

3.  Entitlement to a compensable evaluation for bilateral foreign bodies,
conjunctiva and cornea, postoperative.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active duty service from September 1968 to March 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2006 and August 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In September 2012, the Veteran testified before the undersigned Acting Veterans Law Judge.  In August 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.

During the September 2012 Board hearing, the Veteran testified that he has headaches resulting from an in-service incident in which he received multiple small fragment wounds to his face from a round that accidentally exploded from his hunting rifle.  See Hearing Transcript (Tr.) at 4; September 1970 Service Treatment Records.  He is currently service connected for foreign bodies of the bilateral conjunctiva and cornea resulting from this incident.  The Board finds that the issue of service connection for headaches, to include as secondary to foreign bodies of the bilateral conjunctiva and cornea, has been raised by the Veteran's testimony, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  Any future consideration of this Veteran's case must consider all electronic records.


The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

Regrettably, further action is necessary before appellate review may proceed on these claims.  

A review of the record indicates that there are two different addresses listed for the Veteran and it is unclear whether he received certain correspondence pertinent to his appeal.  The Veterans Appeals Control and Locator Systems (VACOLS) indicate the Veteran's current mailing address is in [redacted], with a zip code of [redacted].  A September 2014 Request for Physical Examination indicates that the Veterans Health Administration (VHA) also lists the same mailing address with a zip code of 77520.  The electronic folder in VBMS reflects that his current mailing address is at the same location in Baytown, TX, but with a zip code of [redacted].

In December 2014, a Supplemental Statement of the Case (SSOC) was sent to the Veteran's mailing address with a zip code of [redacted].  It appears that the SSOC was returned by the United States Postal Service later that month.  See December 24, 2014 correspondence.  

In this case, to ensure due process notice requirements are met, the Board finds that the AOJ should verify the Veteran's current mailing address and, if necessary, reissue the December 2014 SSOC.  If necessary, the AOJ should also reissue the September 22, 2014 letter, requesting an updated authorization form for Texas State Optical, which was also sent the Veteran's mailing address with a zip code of [redacted].


Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should take appropriate steps to verify the Veteran's current mailing address, to include contacting his representative or any other appropriate entity.

2.  If the Veteran's address is verified, the AOJ should send the Veteran and his representative copies of the September 22, 2014, letter and the December 2014 SSOC to that address (if different than the address to which the correspondence was originally sent).  

If the address cannot be verified, the AOJ should send copies of the September 22, 2014, letter and the December 2014 SSOC to the current address listed in VACOLS with the zip code [redacted].  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






